IN THE SUPREME COURT OF NORTH CAROLINA
                                    No. 350A17

                                 Filed 11 May 2018

STATE OF NORTH CAROLINA ex rel. UTILITIES COMMISSION; PUBLIC
STAFF – NORTH CAROLINA UTILITIES COMMISSION; DUKE ENERGY
CAROLINAS, LLC; DUKE ENERGY PROGRESS, LLC; VIRGINIA ELECTRIC
AND POWER COMPANY d/b/a Dominion North Carolina Power
              v.

NORTH CAROLINA WASTE AWARENESS AND REDUCTION NETWORK


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 805 S.E.2d 712 (2017), affirming an order of

the North Carolina Utilities Commission entered on 15 April 2016 in Docket No. SP-

100, Sub 31. Heard in the Supreme Court on 17 April 2018.


      Robert B. Josey, Jr. and David T. Drooz, Staff Attorneys for defendant-appellee
      Public Staff – North Carolina Utilities Commission.

      Allen Law Offices, PLLC, by Dwight W. Allen, for defendant-appellees Duke
      Energy Progress, LLC and Duke Energy Carolinas, LLC.

      McGuireWoods, LLP, by E. Brett Breitschwerdt, Andrea R. Kells, and Valyce
      M. Davis, for defendant-appellee Virginia Electric and Power Company d/b/a
      Dominion Energy North Carolina.

      Law Offices of F. Bryan Brice, Jr., by Matthew D. Quinn; and John D. Runkle
      for plaintiff-appellant North Carolina Waste Awareness and Reduction
      Network.

      Perrin W. de Jong for Center for Biological Diversity, Food and Water Watch,
      Friends of the Earth, Greenpeace, Inc., and Institute for Local Self-Reliance;
      and Howard M. Crystal, pro hac vice, and Anchun Jean Su, pro hac vice, for
      Center for Biological Diversity, amici curiae.
              STATE EX REL. UTILS. COMM’N V. NC WARN

                          Opinion of the Court



Burns, Day & Presnell, P.A., by Daniel C. Higgins, for North Carolina Eastern
Municipal Power Agency, North Carolina Municipal Power Agency Number 1,
and ElectriCities of North Carolina, Inc., amici curiae.


PER CURIAM.


AFFIRMED.




                                  -2-